Daniels, J.
I do not think the statute avoiding a resulting trust when the consideration is paid by one person, and the title is taken in the name of *651another, applies to this case; for the deed was not delivered to the grantee named in it, but he refused to accept it, or in any manner sanction the purchase or the conveyance to himself. The title, on this state of facts, did not vest in him. But that circumstance will not support the action which is in favor of the heirs of the former owner of the land, and whose interest was in form sold at the foreclosure sale. It proceeds upon the ground that the person named as the purchaser in the master’s deed was fraudulently induced by the defendant to quitclaim the land to him for a nominal consideration. But the grantor in this deed is the person to redress that wrong, if it has been perpetrated. The plaintiffs have no right to complain of the deception by which he was ipduced to give the deed. If they have any remedy, it will be to set aside the sale, for the reason that the nominal purchaser refused to accept or take the title. Whether even that is available to them is not a subject to be decided in this action, which is for an entirely different object. As the case is now before the court, there seems to be no other way open than to affirm the judgment.
Van Brunt, P. J., concurs.